Name: Council Regulation (EEC) No 1151/82 of 11 May 1982 extending for the fifth time the 1981/82 milk yearg
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/4 Official Journal of the European Communities 15 . 5 . 82 COUNCIL REGULATION (EEC) No 1151/82 of 11 May 1982 extending for the fifth time the 1981/82 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, prices ; whereas it is accordingly necessary to extend the 1981 /82 marketing year for milk and milk products until 19 May 1982, HAS ADOPTED THIS REGULATION : Article 1 The 1981 /82 milk year shall end on 19 May 1982 and the 1982/83 milk year shall begin on 20 May 1982. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1 979 Act of Accession , and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas the term of validity of the 1981 /82 milk year was last extended under Regulation (EEC) No 1034/82 0 to 16 May 1982 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 118 , 1 . 5 . 1982, p . 79 .